518 F.2d 1196
James G. ELLINGBURG, Petitioner-Appellant,v.A. G. LUCAS, Correctional Employee, Cummins Unit, ArkansasDepartment of Correction, Respondent-Appellee.
No. 75-1012.
United States Court of Appeals,Eighth Circuit.
Submitted June 9, 1975.Decided June 25, 1975.

James G. Ellingburg, pro se.
Jim Guy Tucker, Atty. Gen., and Robert A. Newcomb, Asst. Atty. Gen., Little Rock, Ark., for respondent-appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, and LAY and HEANEY, Circuit Judges.
PER CURIAM.


1
The plaintiff, an Arkansas state prisoner, appeals from the dismissal of an action for damages under 42 U.S.C. § 1983 brought against a prison employee.  In his complaint, plaintiff alleged the defendant defamed his reputation by calling him an obscene name.  We affirm.


2
Damages for defamation are not recoverable under § 1983 because a defamed person has not been deprived of any right, privilege or immunity secured to him by the Federal Constitution or laws of the United States.  See Morey v. Independent School Dist., 429 F.2d 428 (8th Cir. 1970), affirming, 312 F.Supp. 1257, 1262 (D.Minn.1969); Azar v. Conley, 456 F.2d 1382, 1388-1389 (6th Cir. 1972); Heller v. Roberts, 386 F.2d 832 (2d Cir. 1967).


3
Judgment is affirmed.